Title: James Madison to James Monroe, 21 April 1831
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl. 21. 1831
                            
                        
                         
                        I have duly recd. yours of the . I considered the advertisement of your estate in Loudon as an omen that your
                            friends in Virginia were to lose you. It is impossible to gainsay the motives to which you yielded in making N. Y. your
                            residence, tho’ I fear that you will find its climate unsuited to your period of life and the State of your health. I just
                            observe and with much pleasure, that the sum voted by Congress, however short of just calculations, escapes the loppings
                            to which it was exposed from the accounting process at Washington, and that you are so far relieved from the vexations
                            involved in it. The result will I hope spare you at least the sacrifice of an untimely sale of your valuable property; and
                            I would fain flatter myself, that with an encouraging improvement of your health you might be brought to reconsider the
                            arrangement which fixes you elsewhere. The effect of this in closing the prospect of our ever meeting again afflicts me
                            deeply, certainly not less so, than it can you. The pain I feel at the idea, associated as it is with a recollection of
                            the long, close, and uninterrupted friendship which united us, amounts to a pang which I cannot well express, and which
                            makes me seek for an alleviation in the possibility that you may be brought back to us in the wonted degree of
                            intercourse. This is a happiness my feelings covet, notwithstanding the short period I could expect to enjoy it, being
                            now, tho’ in comfortable health, a decade beyond the canonical three score & ten, an epoch which you have but just
                            passed. As you propose to make a visit to Loudon previous to the notified sale, if the state of your health permit:
                            why not, with a like permission, extend the trip to this quarter. The journey, at a rate of your own choice,
                            might co-operate in the re-establishment of your health; whilst it would be a peculiar gratification to your friends, and
                            perhaps enable you to join your Colleagues at the University, once more at Court. It is much to be desired that you
                            should continue as long as possible a member of the Board; and I hope you will not send in your resignation, in case you
                            find your cough and weakness giving way to the influence of the season, & the innate strength of your
                            Constitution. I will not despair of your being able to keep up your connection with Virginia by retaining Oakhill,
                            and making it not less than an occasional residence. Whatever may be the turn of things, be assured of the unchangeable
                            interest felt by Mrs. M. as well as myself, in your welfare, and in that of all who are dearest to you.
                        
                            
                                James Madison
                            
                        
                    In explanation of my microscopic writing, I must remark that the older I grow the more my stiffening fingers make smaller
                            letters, as my feet take shorter steps; the progress in both cases being at the same time more fatiguing as well as more slow.